Name: Commission Regulation (EC) No 1246/1999 of 16 June 1999 fixing the coefficients for reducing the compensatory payments granted under Council Regulation (EEC) No 1765/92 in the 1999/2000 marketing year in certain regions of the Community
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  agricultural policy;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities17. 6. 1999 L 150/17 COMMISSION REGULATION (EC) No 1246/1999 of 16 June 1999 fixing the coefficients for reducing the compensatory payments granted under Council Regulation (EEC) No 1765/92 in the 1999/2000 marketing year in certain regions of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ- cers of certain arable crops (1), as last amended by Regula- tion (EC) No 1624/98 (2), and in particular Article 12 thereof, (1) Whereas, in order to prevent complicated region- alisation plans resulting in actual yields which significantly exceed historical yields, Regulation (EEC) No 1765/92 provides for the reduction of compensatory payments during the following marketing year in proportion to the overrun of the average historical yield resulting from the 1993 regionalisation plans; (2) Whereas the procedure to be used for measuring such overruns is laid down in Commission Regula- tion (EC) No 1237/95 of 31 May 1995 laying down detailed rules for the application of the stabiliser to the yields used for the calculation of the compens- atory payments referred to in Regulation (EEC) No 1765/92 (3), as last amended by Regulation (EC) No 2017/97 (4); (3) Whereas application of that method results in the fixing of the coefficients indicated in this Regula- tion; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 3(6) of Regulation (EEC) No 1765/92, the compensatory payments for the 1999/2000 marketing year shall be multiplied by a coefficient of 0,992 in the case of France. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 12. (3) OJ L 121, 1.6.1995, p. 29. (2) OJ L 210, 28.7.1998, p. 3. (4) OJ L 284, 16.10.1997, p. 36.